Rowell, J.
The question being whether an accountable receipt that the plaintiff held against the intestate was paid, as the defendant claimed, by applying the amount of it on a promissory note that the intestate held against the plaintiff, it was not error to exclude evidence of computations supportive of the claim, the witnesses having testified fully to the data upon which the computations were based. This was not the exclusion of relevant facts, but only of arithmetical reckonings that the jury could make as well as the witnesses.
On December 29, 1888, which was less than two months after said receipt was given, the plaintiff and the intestate signed a statement on the back of said note that there was due thereon the sum of $524. The defendant claimed that *380the full amount of said receipt was then applied, though not indorsed, on said note, which reduced it to that sum. To support its claim of payment, the defendant offered to show that the plaintiff never included said receipt in his tax inventory, but had sworn off his property. It was error to exclude this. If the receipt was not paid, it was the statutory duty of the plaintiff to include it in his inventory; and if he did not, it was evidence against him tending to show payment, for the presumption is that he would have included it had it not been paid, as otherwise he would have been guilty of a culpable neglect of legal duty. Stevenson v. Gunning's Estate, 64 Vt. 601. “The presumption that every man has conformed to the law shall stand till something appears to shake that presumption.” Lord Ellenborough, C. J., in The King v. Hawkins, 10 East 211, 214. It is said in Hartwell v. Root, 19 Johns. 345, that when one is required to do an act, the omission of which would make1 him guilty of a culpable neglect of duty, it ought to be intended that he has duly performed it, unless the contrary appears. Judge Story says in Bank of the United States v. Dandridge, 12 Wheat. 64, 69, that the presumption is that every man, in his private and official character, does his duty, until the contrary is proved.” See 1 Phil. Ev., 5th Am. Ed., *606.
It made no difference with the plaintiff’s duty that he owed the intestate all the time more than was due to him on the receipt, as claimed by his counsel. A taxpayer is not at liberty to strike balances between independent debts and credits and include those balances in his inventory or not as he finds them to be for or against him. Such a course would be contrary to the requirement of the statute, and incompatible with its efficient administration.

Judgment reversed and cause remanded.